Opinion,
Mr. Justice Gordon :
We are inclined to think that this case was not properly disposed of in the court below. The' learned master, properly apprehending that he must, under the authorities, confine himself to those questions which inYolved some infraction of the organic law of the society to which the plaintiff belonged, in other words, to some material irregularity in the proceedings which resulted in the complainant’s suspension, found two such infractions or irregularities. . The first of these is, that in the appointment of the trial committee there was not a strict compliance with the by-laws; but as this irregularity was, as he seems to admit, cured by Rosenberger’s appearance before the committee without objection, we cannot understand in what manner it was made to affect the case. The second, that certain testimony, offered on part of the complainant, was ruled out. We give the whole matter in the language of the master, thus■: “The only allegation against the regularity of the proceedings before the trial committee was the refusal to hear the testimony of Dr. B. K. Johnson. The official report *397of the trial committee shows the following facts, viz., “ B. K. Johnson obligated: I am a physician in North Wales, and a graduate in Pennsylvania in 1861; I know Brother I. D. Rosenberger, and have attended him; I first saw him professionally in August, 1881. P. W. G. M. Borie objects to the testimony of Dr. Johnson because the offence charged against the defendant is alleged to have occurred prior to Dr. Johnson’s professional connection with him. The question being put before the committee, the objection is sustained. Brother Gearhart, for the defence, objects to the ruling of the committee.” It will be observed that what is here alleged is, that the committee made a mistake in ruling out relevant testimony as irrelevant. Admitting that this evidence might have been relevant for some purpose, and ought, therefore, to have been admitted; nevertheless, it does not appear that it was anything more than a mistake in the judgment of the committee, nor does it appear that any complaint was made of this ruling on the subsequent trial in the lodge, of which trial we have the following report by the master: “April 15th, 1882, Rosenberger was present in the lodge meeting, and the report of the committee was considered. The findings of the committee were then made the final judgment of the lodge. A motion to expel was lost, but a motion to suspend Rosenberger for two years was carried by the necessary two thirds.” Here, if we are to believe the master, was an appearance, a regular adjudication, and no complaint made of the action of the committee, a clear waiver of the defect complained of. It is said, however, that the evidence taken by the committee was not read. This assertion does not accord with the finding; but no matter; he could have required its reading had he so desired, and if he chose to waive it, that was his own business. But with these matters we have nothing to do, for, as was said by Mr. Chief Justice Gibson, in the case of The Black and White-smiths’ Society v. Vandyke, 2 Wh. 308, “into the regularity of these proceedings it is not permitted us to look. The sentence of the society, acting in a judicial capacity and with undoubted jurisdiction of the subject-matter, is not to be questioned collaterally. If the plaintiff has been expelled irregularly, he has a remedy by mandamus to restore him; but neither by mandamus nor by action can the merits of his *398expulsion be re-examined. He stands convicted by the sentence of a tribunal of his own choice, which, like an award of arbitrators, concludes him.” So, in the case of The Commonwealth v. The German Society, 15 Penn. St. 247, held, per Rogers, justice, citing from 8 W. & S. 251, “the courts entertain a jurisdiction to preserve these tribunals in the line of order and to correct abuses, but they do not inquire into the merits of what has passed in rem judicatam in a regular course of proceedings.” It thus seems to be settled that neither the mistake made by the trial committee nor by the lodge can be noticed or reviewed by the courts.
“ He stands convicted by the sentence of a tribunal of his own choice, which, like an award of arbitrators, concludes him.”
The mistake made in the court below was in treating the case as an appeal, whereas it was a collateral action, like a suit-brought on a claim which had been finally disposed of by an arbitration at common law.
The decree of the court below is now reversed and set aside, and the bill dismissed at the costs of the appellee.